ADVISORY ACTION
Acknowledgment of Applicant’s Arguments
1.	The amendment made in Claim 64 in the After Final Amendment filed December 28, 2020 has not been entered because the amendment raises a new issue. Claim 64, prior to amendment, was not dependent on Claim 63. The amendment therefore raises issues which would require further search and consideration to be fully considered, and the amendment has therefore not been entered.

ANSWERS TO APPLICANT’S ARGUMENTS
2.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 9 of the remarks dated December 28, 2020, that the claimed aspect of entrance ports being ‘longitudinally aligned’ to enable the longitudinal seal to be applied is not addressed in the previous Action.
However, the term ‘enable’ is addressed in the previous Action, by the statement that the claimed aspect of ‘prior to application of a longitudinal seal’ is not a positive recitation of a longitudinal seal. Additionally, Figure 1 of Hirsch, which is cited, clearly shows ports that are longitudinally aligned, because they are in parallel lines, and that do not interfere with the ability to apply a longitudinal seal, and therefore enable a longitudinal seal to be applied.
Applicant also argues on page  9 that the device disclosed by Hirsch, in its entirety, consists of a singular air chamber.

Applicant argues, on page 10, that the claimed weakened areas are not disclosed by Hirsch because weakened areas that are configured for separation of materials are not disclosed.
However, the weakened areas disclosed by Hirsch are configured for separation, because the weakened areas are subjected to stress.
Applicant also argues, on page 12, that no patterns with abrupt bends or corners are disclosed because the seals in Hirsch are curved or rounded.
However, Applicant has not addressed the statement in the previous Action that a square pattern is disclosed.
Applicant also argues, on page 14, that additional holes, creating a line of weakness, would destroy each of the connected chambers disclosed by Hirsch, because creating a line of weakness would cause tearing, because the shape of the building block in Hirsch is dependent from the interactions of the various layers.
However, the phrase ‘the shape of the building block in Hirsch is dependent from the interactions of the various layers’ is unclear, and it is unclear what ‘layers’ are being referred to.
Applicant also argues on page 14, that no means for tearing the additional holes would be provided, while maintaining the chambers they interconnect.
However, maintaining of chambers is not claimed. In fact, separation of chambers is claimed. It is also noted that maintaining all of the chambers, as opposed to most of the chambers, is not claimed.

However, prior to inflation, Hirsch clearly lays flat, in its entirety. A first web layer and second web layer that are configured to lay flat before inflation are therefore disclosed.
Applicant also argues on page 14 that the seal of Claim 73 would render Hirsch deformed and unusable. 
However, prevention of deformation and unusability is not claimed. Furthermore, the phrase ‘configured to seal’ is not a positive recitation of a seal, but rather is a recitation of an ability to seal. The seal is therefore not claimed.



3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782